Opinion issued March 12, 2019




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-19-00080-CV
                             ———————————
    IN RE TRANSOCEAN DRILLING (U.S.A.), INC. AND TRANSOCEAN
           OFFSHORE DEEPWATER DRILLING, INC., Relators



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relators filed a petition for writ of mandamus challenging the trial court’s

denial of relators’ first amended motion to strike intervenor’s petition.1 Relators have

advised this Court that the parties have settled and this proceeding is moot.



1
      The underlying case is Robert Garcia v. Transocean Drilling (U.S.A.), Inc. and
      Transocean Offshore Deepwater Drilling, Inc., cause number 2016-61497, pending
      in the 113th District Court of Harris County, Texas, the Honorable Rabeea Sultan
      Collier presiding.
      Accordingly, we dismiss the petition as moot. Any pending motions are

dismissed as moot.

                                 PER CURIAM

Panel consists of Justices Lloyd, Kelly, and Hightower.




                                        2